Felton, J.
This case arose on a caveat to tbe appointment of an administrator. Tbe question to be decided is as to tbe validity of a common-law marriage. The evidence, though conflicting, authorized the jury to And that the parties agreed to live together as husband and wife, and that they held themselves out as such after the said agreement. There is no merit in any of the grounds for new trial; and the verdict, having the approval of the trial judge, will not be disturbed..

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.